J-A12017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROBERT GENE REGA                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    COMMUNITY HEALTH CHOICES, PA               :   No. 506 WDA 2021
    HEALTH AND WELLNESS, A BRIDGE              :
    TO INDEPENDENCE, AND THE                   :
    GREENERY CENTER FOR                        :
    REHABILITATION AND NURSING                 :

                   Appeal from the Order Entered April 8, 2021
              In the Court of Common Pleas of Washington County
                          Civil Division at 3509 CV 2020


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                                   FILED: May 13, 2022

        Robert Gene Rega (Appellant) appeals pro se from the order sustaining

preliminary objections filed by The Greenery Center for Rehabilitation and

Nursing (Greenery), Community Health Choices (Community Health), PA

Health and Wellness (PA Health) and A Bridge to Independence (ABI)

(collectively,    Defendants),     and    dismissing   Appellant’s   complaint   with

prejudice.    Appellant further challenges the denial of Greenery’s motion to

strike the complaint pursuant to Pa.R.C.P. 1028(a)(2). After careful review,

we affirm.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12017-22


       Relevant to this appeal, in March 2020, Appellant’s elderly mother, Joan

Mary Rega (Rega), resided at The Greenery, a rehabilitative and nursing

residence/facility and service provider for Community Health. See Complaint,

7/22/20, ¶¶ 2-3, 16. ABI is a service coordinator entity and subcontractor of

Community Health. Id. ¶ 4. According to Appellant, Rega suffers from early-

stage Alzheimer’s Disease, resulting in “physical and cogn[i]tive disabilities[.]”

Id. ¶ 8. On March 25, 2020, Appellant, a death-row inmate, sent Greenery a

copy of a broad durable power of attorney dated April 9, 2019 (POA).1 Id.

¶ 14. The POA purportedly authorized Appellant to make decisions on behalf

of Rega, including, inter alia, health care and financial decisions. POA, 4/9/19.

       On April 27, 2020, Appellant pro se filed a writ of mandamus to compel

ABI to recognize Appellant as the lawful agent of Rega under the POA. Writ

of Mandamus, 4/27/20. Appellant asserted ABI improperly refused to find

Rega an in-home healthcare provider, as directed by Appellant. Id. ¶¶ 14-

18. ABI filed preliminary objections challenging the validity of the POA. On

January 20, 2021, the trial court denied the writ of mandamus, concluding the

POA was invalid. Trial Court Order, 1/20/21.

       On appeal, this Court affirmed the trial court’s Order. See Rega v. A

Bridge to Independence, 260 A.3d 107 (Pa. Super. 2021) (unpublished

memorandum). Specifically, this Court concluded that the POA, as it existed


____________________________________________


1 Appellant does not specifically allege he served the POA on the other
defendants.

                                           -2-
J-A12017-22


prior to May 11, 2020,2 failed to comply with Chapter 56 of the Probate,

Estates and Fiduciaries Code, 20 Pa.C.S.A. §§ 5601-5614 (POA Code):

       It is undisputed that the POA was not executed in compliance with
       20 Pa.C.S.A. 5601(c) and (d), and Appellant failed to meet his
       burden to prove the POA complied with the POA Code. See
       id. § 5601(c) (“In the absence of a signed notice, upon a
       challenge to the authority of [a purported] agent to exercise a
       power under the power of attorney, the agent shall have the
       burden of demonstrating that the exercise of [] authority is
       proper.”); accord Vine v. Commonwealth, 607 Pa. 648, 9 A.3d
       1150, 1162 (Pa. 2010) (“In its official comment regarding [the
       pre-amendment version of subsection 5601(c)], the Legislature
       specified that a primary purpose of the notice requirement is to
       protect the principal; it was not evidently aimed at protecting third
       parties.” (superseded by statute)).


Rega (unpublished memorandum at 10). This Court further concluded the

deficiencies rendered the entire POA invalid, despite the presence of a

severability clause. Id.

       In the interim, on July 22, 2020, Appellant pro se filed the instant six-

count complaint.       Appellant asserted causes of action against Defendants

based on their failure to honor the April 9, 2020, POA.          See Complaint,

7/22/20. Appellant set forth the following causes of action:

       Count 1 (against Greenery): Failure to accept POA and comply
       with an agent’s directives

       Count 2 (against Defendants): Interference with a contract

       Count 3 (against Defendants): Negligence


____________________________________________


2 Appellant submitted a new POA Notice and Acknowledgment, which was
executed on May 11, 2020.

                                           -3-
J-A12017-22


       Count 4 (against Defendants): Conspiracy

       Count 5 (against Defendants): Alienation of a parent’s affections

       Count 6 (against Defendants): Punitive damages

See id.

        Defendants each filed preliminary objections to Appellant’s complaint.

All Defendants challenged the validity of the POA’s “Notice” as noncompliant

with 20 Pa.C.S.A. § 5601(c). Preliminary Objections (Greenery), 8/27/20, ¶¶

13, 15-18; Preliminary Objections              (PA Health),   8/31/20, ¶¶ 14-16;

Preliminary Objections (ABI), 9/3/20, ¶ 12. Defendants also challenged the

legal sufficiency of Appellant’s remaining causes of action.3 Finally, Defendant

Greenery included a motion to strike the complaint pursuant to Pa.R.C.P.

1028(a)(2).      Preliminary Objections (Greenery), 9/27/20, ¶ 18.        At oral

argument, Appellant withdrew Count V, alienation of affections, and Count VI,

punitive damages. Trial Court Opinion and Order, 4/8/21, at 3.

       The trial court denied Greenery’s motion to strike pursuant to Pa.R.C.P.

1028(c)(2) without prejudice to file a motion for sanctions or similar relief.

Id. at 15. The trial court sustained all of Defendants’ preliminary objections,

and dismissed Appellant’s complaint with prejudice. Trial Court Opinion and

Id. at 17. Importantly, the court further stated:


____________________________________________


3 ABI averred that “Russell Rega, another son to [] Rega, has accepted
responsibility of relocating [] Rega from Greenery to a facility closer to her
family once the COVID-19 pandemic ends.” Preliminary Objections (ABI),
9/3/20, ¶ 19 (citing Exhibit 7 staff notes)).

                                           -4-
J-A12017-22


     [T]o the extent that the complaint is an effort by [Appellant] to
     establish the validity of the power of attorney, that issue is an
     Orphans’ Court matter. … Such matter has been previously
     transferred to that Division. (See Order 11/19/20, at docket
     2020-2288).”

Trial Court Opinion and Order, 4/8/21, at 16.

     Appellant timely appealed.    Both Appellant and the trial court have

complied with Pa.R.A.P. 1925. Appellant presents ten issues for review:

     (A) Whether the court abused its discretion or committed an error
     of law by concluding that Appellant’s directives fell within the
     purview of a monetary directive thus requiring 20 Pa.C.S.A. §
     5601(c) & (d) to be attached[?]

     (B) Whether the court abused its discretion or committed an error
     of law in sustaining [Defendants’] preliminary objections as to
     [Defendants’] specious good faith belief that [Appellant’s POA]
     was not valid contrary to statute when 20 Pa.C.S.A. § 5601(e.2)
     exempted § 5601(c) & (d) thus negated § 5608.1, where §
     5608.1(b)(2)(i) did not apply due to § 5608.1(b)(2)(ii) waiving
     such requirements[?]

     (C) Whether the court abused its discretion or committed an error
     of law in sustaining [Defendants’] preliminary objections by failing
     to issue an order compelling [Defendants] to accept the power of
     attorney pursuant to § 5608.1(c)(2) due to the POA being legally
     valid pursuant to 20 Pa.C.S.A. § 5601(e.2)[?]

     (D) Whether the court abused its discretion or committed an error
     of law in denying Appellant[] injunctive relief to compel
     [Defendants] to comply with Appellant’s directives to, inter alia,
     discharge [] Rega as the directives were not monetary in nature,
     but a medical and/or mental health directive; 20 Pa.C.S.A. §
     501(e.2)[?]

     (E) Whether the court abused its discretion or committed an error
     of law in sustaining [Defendants’] preliminary objections as to the
     [Defendants’] interference with Appellant’s contract when the POA
     constituted a contract and [Appellant] also had a verbal contract
     to “manage all of her needs” as pled; (Cmplt. at ¶¶ 9-10)[?]


                                    -5-
J-A12017-22


      (F) Whether the court abused its discretion or committed an error
      of law in sustaining [Defendants’] preliminary objections as to
      Appellant’s negligence cause of action where a duty of care existed
      pursuant to 20 Pa.C.S.A. § 5608.1(a), and when [Defendants]
      failed to comply with 20 Pa.C.S.A. § 5608.1(a)(1)(B), and due to
      § 5601(e.2) negating a good faith belief as § 5601(c) & (d) were
      not required[?]

      (G) Whether the court abused its discretion or committed an error
      of law in sustaining [Defendants’] preliminary objections as to
      Appellant’s conspiracy cause of action when [] PA Health []
      circulated a specious letter rejecting Appellant’s POA (without
      performing an independent determination) so as to maintain []
      Rega in a nursing home against her will[?]

      (H) Whether the court abused its discretion or committed an error
      of law by denying [] the Greenery’s motion to strike without
      prejudice solely for the purpose of allowing them to file sanctions
      when no legitimate grounds for sanction existed, the [Greenery]
      failed to comply with Pa.R.C.P. 1023.2(b) notice requirements[,]
      and the court deliberately failed to issue a time frame for such
      sanctions to be filed[?]

      (I) Whether the court abused its discretion or committed an error
      of law by denying Appellant’s right to amend his complaint where
      said claims as raised therein are of arguable merit upon
      amendment[?]

      (J) Whether the court abused its discretion or committed an error
      of law by failing to hold and construe Appellant’s allegations to a
      less stringent standard in determining whether Appellant stated a
      claim upon which relief could be granted and/or Appellant’s filing
      satisfied the gist of Appellant’s intent pursuant to Pa.R.[C.]P.
      1019[?]

Appellant’s Brief at 5 (issues reordered for disposition).

      Our standard of review in determining whether a trial court erred

in sustaining preliminary objections in the nature of a demurrer is well settled.

“[A] trial court’s decision to grant or deny a demurrer involves a matter of




                                      -6-
J-A12017-22


law, [and] our standard for reviewing that decision is plenary.” Donaldson

v. Davidson Bros., 144 A.3d 93, 100 (Pa. Super. 2016) (citations omitted).

      When reviewing the dismissal of a complaint based upon
      preliminary objections in the nature of a demurrer, we treat as
      true all well-pleaded material, factual averments and all
      inferences fairly deducible therefrom. Where the preliminary
      objections will result in the dismissal of the action, the objections
      may be sustained only in cases that are clear and free from
      doubt. To be clear and free from doubt that dismissal is
      appropriate, it must appear with certainty that the law would not
      permit recovery by the plaintiff upon the facts averred. Any doubt
      should be resolved by a refusal to sustain the objections.

Stewart v. FedEx Exp., 114 A.3d 424, 426 (Pa. Super. 2015) (citations

omitted). “The impetus of our inquiry is to determine the legal sufficiency of

the complaint and whether the pleading would permit recovery if ultimately

proven.” Barton v. Lowe’s Home Centers, Inc., 124 A.3d 349, 354 (Pa.

Super. 2015) (citation omitted). Additionally, we “will reverse the trial court’s

decision regarding preliminary objections only where there has been an error

of law or abuse of discretion.” Id.

      Appellant’s issues (A) through (D) are based upon his claim that the

April 9, 2019, POA was valid and enforceable. See, e.g., Appellant’s Brief at

14-15 (arguing this Court erred in previously holding that the defective

portions of the POA were not separable); 16 (claiming Defendants did not

have a “good faith” belief the POA was invalid and unenforceable); 20 (arguing

the validity of the POA); 22 (again arguing the provisions of the POA are

separable); 23 (challenging the denial of injunctive relief because the




                                      -7-
J-A12017-22


provisions of the POA were not monetary in nature).           Upon review, we

conclude Appellant’s claims are barred by the doctrine of collateral estoppel.

      Our Supreme Court has explained:

      Collateral estoppel will bar a court from revisiting an issue decided
      in an earlier proceeding where it is identical to an issue decided in
      a prior action, the prior action culminated in a final judgment on
      the merits, the party to be estopped was (or was in privity with)
      a party to the prior action, and the party had a full and fair
      opportunity to litigate the issue in the prior action.

Mortimer v. McCool, 255 A.3d 261, 289 (Pa. 2021) (citation omitted).

      In Rega, supra, this Court addressed validity of the POA presently at

issue; the prior action resulted in a final judgment on the merits; Appellant

was a party in both actions; and Appellant fully and fairly litigated his claim

that the April 9, 2019, POA was valid and enforceable.

      Pertinently, 20 Pa.C.S.A. § 5601(c) and (d) requires all powers of

attorney to include statutorily prescribed “Notice” and “Acknowledgment”

sections. See 20 Pa.C.S.A. § 5601(c), (d). However, subsections (c) and (d)

“do not apply to a power of attorney which exclusively provides for health care

decision making or mental health care decision making.”          20 Pa.C.S.A. §

5601(e.2).

      In deeming the POA invalid, this Court explained:

             It is undisputed that the POA was not executed in
      compliance with 20 Pa.C.S.A. 5601(c) and (d), and Appellant
      failed to meet his burden to prove the POA complied with the POA
      Code. See id. § 5601(c) (“In the absence of a signed notice, upon
      a challenge to the authority of [a purported] agent to exercise a
      power under the power of attorney, the agent shall have the
      burden of demonstrating that the exercise of [] authority is

                                      -8-
J-A12017-22


      proper.”); accord Vine v. Commonwealth, 9 A.3d 1150, 1162
      (Pa. 2010) (“In its official comment regarding [the pre-
      amendment version of subsection 5601(c)], the Legislature
      specified that a primary purpose of the notice requirement is to
      protect the principal; it was not evidently aimed at protecting third
      parties.” (superseded by statute)).

             Contrary to Appellant’s assertion, the severability clause is
      irrelevant because the entire POA was invalid. Further, the
      record belies Appellant’s claim that subsection “5601(e.2)
      exempted the requirements of § 5601(c) & (d)” from the POA.
      Indeed, the broad, durable POA granted Appellant authority to
      make many decisions on behalf of [] Rega in addition to medical
      directives, including financial decisions.      Moreover, even if
      Appellant is correct that he made only medical directives on behalf
      of [] Rega, this would not alter the fact that the POA as written
      was facially invalid under §§ 5601(c) and (d). We are also
      unpersuaded by Appellant’s reliance on the word “substantially”
      contained in subsection 5601(d); the POA did not substantially
      comply with either subsection 5601(d) or subsection 5601(c), the
      latter of which does not contain the term “substantially.”

Rega (unpublished memorandum at 10-11) (emphasis added, citation to

Appellant’s brief omitted). In Rega, this Court addressed and rejected the

claims presently raised by Appellant. See id. Appellant is thus collaterally

estopped from raising the same claims in issues (A) through (D).                 See

Mortimer, 255 A.3d at 289.

      In issue (E), Appellant argues the trial court improperly sustained

Defendants’   preliminary   objections   to    Appellant’s   action   for    tortious

interference with contractual relations.      Appellant’s Brief at 25.      Appellant

asserts the POA qualifies as a “contract.” Id. Once again, Appellant argues

Defendants did not, “either jointly or severally, have right, privilege and/or

legal justification pursuant to § 5608, et seq. to refuse to accept the [POA].”


                                      -9-
J-A12017-22


Id. at 27. Appellant claims he sustained the loss of his POA fees as the direct

result of Defendants’ interference. Id.

      To state a cause of action for intentional interference with contractual

relations, a plaintiff must prove the following elements:

      (1) the existence of a contractual relationship between the
      complainant and a third party;

      (2) an intent on the part of the defendant to harm the plaintiff by
      interfering with that contractual relationship;

      (3) the absence of privilege or justification on the part of the
      defendant; and

      (4) the occasioning of actual damage as a result of defendant’s
      conduct.

Salsberg v. Mann, 262 A.3d 1267, 1270 (Pa. Super. 2021) (citations

omitted). Upon review, Appellant failed to establish the third element — the

absence of justification.

      The POA Code further provides:

      A person may not be required to accept a power of attorney if …
      [t]he person in good faith believes that the power of attorney is
      not valid or the agent does not have the authority to perform the
      act requested, whether or not a certification, a translation, an
      affidavit under section 5606 or opinion of counsel under section
      5608(e) has been requested or provided.

20 Pa.C.S.A. § 5608.1(b)(6).

      In his complaint, Appellant expressly recognized Defendants’ contention

that the POA “is invalid purportedly due to the Notice and Agent

Acknowledgement not reiterating the exact text as depicted in 20 Pa.C.S.A.

§ 5601(c) & (d).” Complaint, 7/22/20, ¶ 35. Further, this Court confirmed


                                    - 10 -
J-A12017-22


the invalidity of the POA. Rega, (unpublished memorandum at 10-11). Under

these circumstances, Defendants properly relied on Section 5601(c) and (d)

as justification for not accepting the POA. See 20 Pa.C.S.A. § 5608.1(b)(6)

(“A person may not be required to accept a power of attorney if … [t]he person

in good faith believes that the power of attorney is not valid.”). Appellant’s

tortious interference claim fails.

      In issue (F), Appellant argues the trial court improperly sustained

Defendants’ preliminary objections to his negligence cause of action.

Appellant’s Brief at 28. Appellant argues:

      Pursuant to 20 Pa.C.S.A. § 5608.1(c), [Defendants] had a duty of
      care to comply with Appellant’s directives, as they were medical
      in nature, and did not encompass a monetary matter, thus no
      Notice and/or Agent Acknowledgment was required as
      § 5601(e.2) exempted those requirements[;] thus [Defendants]
      did not act in good-faith as they were required to do an
      independent review of the [POA] Statute (20 Pa.C.S.A. § 5601, et
      seq.), to determine whether an exemption existed before they
      rejected the [POA].

Id. at 28-29. Appellant again asserts that by previously accepting the POA,

Defendants were precluded from later challenging its validity. See id. at 29-

30.

      We have explained:

      “Negligence is the absence of ordinary care that a reasonably
      prudent person would exercise in the same or similar
      circumstances.” Schemberg v. Smicherko, 85 A.3d 1071, 1075
      (Pa. Super. 2014). To prove a negligence claim, “the plaintiff
      must prove the following four elements: (1) a legally recognized
      duty that the defendant conform to a standard of care; (2) the
      defendant breached that duty; (3) causation between the conduct
      and the resulting injury; and (4) actual damage to the

                                     - 11 -
J-A12017-22


      plaintiff.” Reason v. Kathryn’s Korner Thrift Shop, 169 A.3d
      96, 101 (Pa. Super. 2017) (citation omitted).

Zimmerman v. Alexander Andrew, Inc., 189 A.3d 447, 452-53 (Pa. Super.

2018) (emphasis added).

      Here, the trial court explained,

      [Appellant] fails to identify an existing legal duty [D]efendants
      breached. … [D]efendants had grounds to refuse to accept the
      power of attorney [Appellant] claims to possess. [Appellant] has
      not pointed [to], and [the trial] court has not found case authority
      that imposes a common law duty on [D]efendants to capitulate to
      [Appellant’s] demands.

Trial Court Opinion, 4/8/21, at 11.

      Further, Section 5608(f) of the POA Code provides:

      A person who has accepted a power of attorney … and has acted
      upon it by allowing the agent to exercise authority granted under
      the power of attorney, shall not be precluded from requesting at
      later times a certification or opinion of counsel … with regard to
      any further exercise of authority by the agent under the power of
      attorney.

20 Pa.C.S.A. § 5608(f). Accordingly, Defendants had no legal duty to continue

to accept the invalid POA.    See id.     As Appellant failed to establish that

Defendants breached a legal duty, his negligence claim fails. See Reason,

169 A.3d at 101.

      In issue (G), Appellant argues the trial court improperly sustained

Defendants’ preliminary objections to Appellant’s conspiracy cause of action.

Appellant’s Brief at 28. Appellant claims he established conspiracy based on

PA Health’s April 29, 2020, letter to all Defendants asserting the POA was

invalid. Id. at 32. Appellant relies on the averments of his Complaint. Id.

                                      - 12 -
J-A12017-22


at 31-32. However, all averments are premised on the validity of the POA.

See Complaint, ¶¶ 88-95 (averring Defendants acted to prevent Appellant

from performing under the POA, thereby causing harm and damages).

      The essential elements of a claim for civil conspiracy are as follows: (1)

a combination of two or more persons acting with a common purpose to do

an unlawful act or to do a lawful act by unlawful means or for an unlawful

purpose, (2) an overt act done in pursuance of the common purpose, and (3)

actual legal damage. Goldstein v. Phillip Morris, Inc., 854 A.2d 585, 590

(Pa. Super. 2004). “[A]bsent a civil cause of action for a particular act, there

can be no cause of action for civil conspiracy to commit that act.” McKeeman

v. Corestates Bank, N.A., 751 A.2d 655, 660 (Pa. Super. 2000).

      Here, Appellant’s claim for civil conspiracy is based on allegations that

Defendants improperly interfered with the exercise of a valid POA. Because

we held the POA is invalid, Rega, supra, no predicate cause of action exists

to sustain this claim.   Accordingly, Appellant’s conspiracy claim fails as a

matter of law. See Phillips, 959 A.2d at 437; see also id. (“The mere fact

that two or more persons, each with the right to do a thing, happen to do that

thing at the same time is not by itself an actionable conspiracy.”).

      In issue (H), Appellant argues the trial court improperly denied without

prejudice the Greenery’s motion to strike the complaint without prejudice.

Appellant’s Brief at 32. Appellant claims the trial court denied the motion

without prejudice to allow Greenery “to refile a frivolous motion for sanctions


                                     - 13 -
J-A12017-22


upon remand.” Id. Appellant proceeds to argue the merits of a motion for

sanctions not yet filed by Defendants.       See id.   Appellant inappropriately

requests that this Court transcend the boundaries of its review and issue

an advisory opinion. As we are precluded from rendering advisory opinions,

we decline to address the issue further. See Crystal Lake Camps v. Alford,

923 A.2d 482, 484 (Pa. Super. 2007) (declining to issue an advisory opinion

on the merits of a hypothetical motion).

     In issue (I), Appellant argues the trial court improperly dismissed his

complaint with prejudice, thereby denying his “right to amend his complaint,

where said claims as raised therein are of arguable merit upon amendment.”

Appellant’s Brief at 34. Appellant argues that once the defects of the POA

were cured and he issued new directives, he should have been allowed to

amend his complaint. Id. We disagree.

     The trial court explained:

     [Appellant’s] claims, though novel, are futile. Though he has
     attempted to “cure” a deficient notice, he has not provided a
     proper Acknowledgement. Despite a Complaint including 101
     allegations, which combine prolix prose embellished by conclusory
     claims, he does not set forth a single actionable claim or specify a
     properly recoverable item of damage.

           Further, to the extent that the Complaint is an effort by
     [Appellant] to establish the validity of the [POA], that issue is an
     Orphans’ Court matter. The Pennsylvania Decedent, Estates and
     Fiduciaries Code [] provides that mandatory jurisdiction lies in the
     Orphans’ Court division for:

        (22) Agents. All matters pertaining to the exercise of
        powers by agents acting under powers of attorney as
        provided in Subchapter C of Chapter 54 (relating to health

                                    - 14 -
J-A12017-22


        care agents and representatives) or in Chapter 56 (relating
        to powers of attorney).

      20 Pa.C.S.A. § 711.          Such matter has been previously
      transferred to that Division. (See … docket 2020-2288).
      Clearly, a court sitting in the Civil Division may not determine such
      matters under the cloak of facially deficient civil action.

Trial Court Opinion, 4/8/21, at 16-17 (emphasis added). Upon review, we

adopt the trial court’s reasoning.

      Finally, in issue (J), Appellant argues the trial court improperly failed to

construe Appellant’s pro se allegations under a “less stringent standard.”

Appellant’s Brief at 12. Appellant argues he has stated claims upon which

relief can be granted. Id. at 13. Appellant takes exception to the trial court’s

failure to directly refer to his complaint. Id. According to Appellant, “the trial

court was partial toward [Defendants] as exhibited throughout the record (the

court inter alia, constantly telling Appellant to be quiet), and adopted in its

opinion, each and every pleading deficiency (although legally meritless),

[Defendants] raised so as to [s]ustain their preliminary objections[.]” Id.

      “[A]lthough this Court is willing to construe liberally materials filed by a

pro se litigant, a pro se appellant enjoys no special benefit.” Commonwealth

v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017).              “[A]ny layperson

choosing to represent [himself] in a legal proceeding must, to some

reasonable extent, assume the risk that [his] lack of expertise and legal

training will prove [his] undoing.” Commonwealth v. Rivera, 685 A.2d

1011, 1013 (Pa. Super. 1996) (citation omitted and some formatting altered).



                                     - 15 -
J-A12017-22


      Upon review, and treating as true “all well-pleaded material, factual

averments and all inferences fairly deducible therefrom,” Stewart, 114 A.3d

at 426, Appellant’s issues are collaterally estopped or legally insufficient.

Liberal construction of Appellant’s complaint does not alter this result.   As

such, there is no merit to Appellant’s final claim.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                                     - 16 -